DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 1-16 in the reply filed on 4/5/21 is acknowledged.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claim 1: a quantum tunneling matter-wave transistor process,
causing a source well of a matter-wave transistor to be populated with matter-wave particles, the matterwave transistor including a source well, a source-gate barrier, a gate well, a gate-drain barrier, and a drain well; and changing the source-to-drain rnatterwaxe current tunneling through the source-gate barrier and the gate-drain barrier by changing resonant tunneling conditions of the gate well.
in claim 9:
the matterwave transistor having first and second states, the first state being characterized by resonant tunneling conditions of the gate well having a first breadth, the second state being characterized by resonant tunneling conditions of the gate well .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826